Name: Commission Regulation (EEC) No 1325/89 of 16 May 1989 amending Council Regulation (EEC) No 3677/86 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy
 Date Published: nan

 No L 133/6 Official Journal of the European Communities 17. 5. 89 COMMISSION REGULATION (EEC) No 1325/89 of 16 May 1989 amending Council Regulation (EEC) No 3677/86 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), and in particular Article 31 thereof,; Whereas Council Regulation (EEC) No 3677/86 (2), as last amended by Regulation (EEC) No 4001 /88 (3), lays down provisions for the implementation of Regulation (EEC) No 1999/85 ; Whereas civil aircraft from non-member countries do not attract import duties when introduced into the customs territory of the Community ; whereas, in view of the way in which civil aircraft and their parts to airline companies should be deemed to be equivalent to exportation from the territory of the Community ; whereas it is also desirable to that as equivalent to such exportation the repair, modification or conversion of civil aircraft carried out under inward processing relief arrangements ; Whereas, for the sake of clarity, this Regulation should include the amendments made to Article 8 of Regulation (EEC) No 3677/86 by Commission Regulation (EEC) No 1754/88 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, HAS ADOPTED THIS REGULATION : Article 1 Article 8 (3) of Regulation (EEC) No 3677/86 is replaced by the following : '3 . The following shall be deemed to be an export from the customs territory of the Community : (a) the delivery of compensating products to persons eligible for reliefs under the Vienna Convention of 18 April 1961 on Diplomatic Relations, the Vienna Convention of 24 April 1963 on Consular Relations or other consular conventions, or the New York Convention of 16 December 1969 on Special Missions ; (b) the delivery of compensating products to the armed forces stationed in the territory of a Member State in accordance with Article 136 of Council Regulation (EEC) No 918/83 of 28 March 1983 on the setting up of a Community system of reliefs from customs duty (*) ; (c) the delivery of civil aircraft to airline companies established in the customs territory of the Community ; (d) the repair, modification or conversion of civil aircraft carried out under processing relief arrangements. 0 OJ No L 105, 23 . 4. 1983, p. 1 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation is binding in its entirety and directly applicable in alle Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 188 , 20 . 7. 1985, p. 1 . (2) OJ No L 351 , 12. 12. 1986, p. 1 . P\ OT No L 354. 22. 12. 1988. n . 34. b) OJ No L 156, 23 . 6 . 1988 , p. 1 .